Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 11, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3, “wherein the moveable upper cutting tool and the stationary lower cutting tool are each connected to an upper pressure plate and a lower pressure plate respectively,” is indefinite.  It is unclear if both the upper and lower cutting tools are each connected to the upper pressure plate and the lower pressure plate.   The claim was interpreted as wherein the moveable upper cutting tool is connected to an upper pressure plate and the stationary lower cutting tool is connected to a lower pressure plate. 
In re Claim 4, “wherein the upper pressure plate connected to the upper cutting tool distributes the pressure created by the hydraulic press across the moveable upper cutting tool,” is indefinite.  It is unclear what structure is being claimed as all plates distribute pressure.  Is there a particular structure that allows this to occur? The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, wherein the lower pressure plate connected to the stationary lower cutting tool holds the stationary lower cutting tool rigidly in place,” is indefinite.  Is Applicant claiming that the cutting discs cannot rotate or is the Applicant claiming that the cutting discs are fixed on the plate but allowable to rotate.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 6, wherein the hydraulic press provides sufficient pressure to the plurality of cutting discs to cut a cast iron pipe by sequentially fracturing the cast iron pipe,” is indefinite.  The claims are directed to a pipe cutter and do not affirmatively claim the workpiece (a pipe).  However, in order to infringe on this claim a particular pipe is required (cast iron), which is not affirmatively claimed.  As such, the claims are indefinite. 
In re Claim 7, “wherein the number, size and center-to-center distance of the plurality of cutting discs is optimized to the diameter of a cast iron pipe,” is indefinite.  It is unclear what structure is being claimed in this claim.  The diameter lacks antecedent basis.  It is uncelar if Applicant is claiming outer or inner diameter.  Further, the workpiece is not affirmatively claimed.   It is unclear how the cutting discs optimized changes the stricture from Claim 2.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 8, “wherein the moveable upper cutting tool and the stationary lower cutting tool are each are configured so that when hydraulic press provides pressure to the moveable upper cutting tool, each of plurality of cutting discs simultaneously makes contact with a cast iron pipe placed between the moveable upper cutting tool and the stationary lower cutting tool,” is indefinite. The claims are directed to a pipe cutter and do not affirmatively claim the workpiece (a pipe).  However, in order to infringe on this claim a particular pipe is required (cast iron), which is not affirmatively claimed.  As such, the claims are indefinite. Appropriate correction is required. 
In re Claim 14, “a contact point circle of said cutting tools that is less than a diameter of a cast iron pipe,” is indefinite.  It is unclear what diameter is being claimed.  The inner diameter or the outer diameter.  Further, the claims are directed to a pipe cutter and do not affirmatively claim the workpiece (a pipe).  However, in order to infringe on this claim a particular pipe is required (cast iron), which is not affirmatively claimed.  The Examiner notes that different sized pipes can be used on the device, and depending upon the size of the pipe, the claim is infringed.  However, no pipe is claimed.   As such, the claims are indefinite.  Appropriate correction is required. 
In re Claim 16 and 20, “an optimum number of the plurality of cutting discs needed to cut a specific diameter of a cast iron pipe,” is indefinite.  It is unclear what “optimum number” means in the claims.  Further, it is unclear which diameter is being claimed, the inner or outer diameter.  The Examiner notes that this is an apparatus claim and not a method claim.  It is unclear how this clause relates to the structure of the device being claimed.  The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In re Claim 4, “wherein the upper pressure plate connected to the upper cutting tool distributes the pressure created by the hydraulic press across the moveable upper cutting tool,” fails to further limit the subject matter of the claim upon which it depends.  The structure of Claim 3 already distributes the pressure created by the hydraulic press across the movable upper cutting tool. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0279366 to Tjader.

In re Claim 1, Tjader teaches a pipe cutter (see Fig. 1, #100) compromising: a movable upper cutting tool (see Figs. 1-2, #114/#116) positioned above a stationary lower cutting tool (see Figs. 1-2, #112, #132/130); and 5a hydraulic press for delivering a hydraulic fluid under pressure to move the movable upper cutting tool (see Para. 0012, stating : hydraulically actuated devices are also within the scope of the invention).
  
In re Claim 2, Tjader teaches wherein the moveable upper cutting tool and the stationary lower cutting tool each further compromise a plurality of cutting discs (see Figs. 1-2, #116/#132/130).
  
In re Claim 3, Tjader wherein the moveable upper cutting tool and the 10stationary lower cutting tool are each connected to an upper pressure plate and a lower pressure plate respectively (#112/114 are plate structure).  

In re Claim 4, Tjader teaches wherein the upper pressure plate connected to the upper cutting tool distributes the pressure created by the hydraulic press across the moveable upper cutting tool (both #112/114 distribute the pressure created by the hydraulic press across the cutting tool).
  
In re Claim 155, Tjader teaches wherein the lower pressure plate connected to the stationary lower cutting tool holds the stationary lower cutting tool rigidly in place (#112  holds #130/132 in place). 

In re Claim 6, Tjader teaches wherein the hydraulic press provides sufficient pressure to the plurality of cutting discs to cut a cast iron pipe by sequentially fracturing the cast iron pipe (see Para. 0011, teaching that the device is capable of cutting cast iron pipe)

In re Claim 207, Tjader teaches wherein the number, size and center-to-center distance of the plurality of cutting discs is optimized to the diameter of a cast iron pipe (The adjustment of #114/112 allows for optimization of the device in view of a cast iron pipe, under the broadest reasonable interpretation).  

In re Claim 8, Tjader teaches wherein the moveable upper cutting tool and the stationary lower cutting tool are each are configured so that when hydraulic press (see Para. 0012)Patent Application for "Cast Iron Pipe Cutter" Inventors: Scott DenHerder and Marc Lundgren Page 33 of 37provides pressure to the moveable upper cutting tool, each of plurality of cutting discs simultaneously makes contact with a cast iron pipe placed between the moveable upper cutting tool and the stationary lower cutting tool (The adjustment of Tjader of #112/114 by way of the hydraulic device taught in Tjader is configured to adjust adjustable body portion #114 relative to the fixed body portion #112 and provides pressure to the moveable upper cutting tool, each of plurality of cutting discs simultaneously makes contact with a cast iron pipe placed between the moveable upper cutting tool and the stationary lower cutting tool).  

In re Claim 9, Tjader teaches  wherein each of the plurality of cutting discs are attached 5to the moveable upper cutting tool and the stationary lower cutting tool at a disc mounting pin (shoulder portion #132 is considered, under the broadest reasonable interpretation, a disc mounting pin – see Fig. 2).  
In re Claim 14, Tjader teaches wherein the moveable upper cutting tool is lowered to 15form a contact point circle of said cutting tools that is less than a diameter of a cast iron pipe positioned between the moveable upper cutting tool and the stationary lower cutting tool (the device of Tjader can be adjusted such that the blades can be lowered into the workpiece to a position that the blades are “lower” than the outside diameter of the workpiece). 
  
In re Claim 15, Tjader teaches wherein the moveable upper cutting tool and the stationary lower cutting tool are each curved (see Fig. 1,#114 which includes curved surfaces and #112 which also includes curved surfaces).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0279366 to Tjader in view of US 2009/0090008 to Nagasoe.

In re Claim 10, Tjader is silent as to wherein the plurality of cutting discs each rotate around a disc mounting pin.  
However, Nagasoe teaches that it is known in the art to provide the plurality of cutting discs each rotate around a disc mounting pin (see Fig. 1, #1; and Para. 0010).  In the same field of invention, pipe cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a rotating disc to cut the workpiece of a pipe as taught by Nagasoe.  Doing so is the use of known technique to improve similar devices (methods, or products) in the same way (see MPEP 2143, I, C). Here, providing a rotating disc is an old and well-known structure used to cut pipes.  

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0279366 to Tjader in view of US 2,851,773 to Jennison. 

In re Claim 11, Tjader teaches circular cutting discs; however, Tjader is silent as to wherein the plurality of cutting discs are locked in a 10stationary position.

Jennison teaches that it is known in the art to provide the plurality of cutting blade that  are locked in a 10stationary position (see e.g., Figs. 6-7, #94).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the cutting discs of Tjader locked in a stationary position as illustrated in Figs. 6-7, of Jennison.  Doing so is the substitution of one known cutting arrangement for another known cutting arrangement in order to cut a pipe shaped workpiece.  The examiner notes that there are only two  orientations, either locked in a stationary position or allowed to rotate.   Both are well known in the art and are within the level of ordinary skill in the art. 

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0279366 to Tjader in view of US 4,535,924 to Quinn. 

In re Claim 12, Tjader does not teach wherein the piper cutter further comprises a feeder rack.    However, Quinn teaches that it is known in the art of tools for cutting pipers, to provide a feeder rack (see Quinn, Figs. 1-5, Tray #18).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a stand with a tray to support a pipe to be cut with the device of Tjader.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A).  Here, adding the support structure of Quinn to secure the pipe to be cut by the device of Tjader. Such a structure assists the user in perpendicularly aligning the cutting tool to the workpiece (see Quinn, Coll 1, ll. 14-20; and Col. 1, ll. 26 – Col. 2, ll.2).  Such a support allows the user to not have to hold both the tool and the workpiece, as the structure of Quinn secures the workpiece in a certain position, thereby making the cutting more precise and less prone to error.  

In re Claim 13, Tjader does not teach wherein the piper cutter further comprises a collection tray.   However, Quinn teaches that it is known in the art of tools for cutting pipes to provide a collection tray (see Quin, Figs. 1-5, tray #19).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a stand with a collection tray to support the portion of the pipe that is cut off during the cutting process with the device of Tjader.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A).  Here, adding the collection tray structure of Quinn prevents the cut-off portion from falling on the floor and being damages.  Such a support allows the user to not have to hold both the tool and the workpiece, as the structure of Quinn secures the workpiece in a certain position, thereby preventing the cut-off portion from falling onto the floor and being damaged.  

Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0279366 to Tjader in view in view of 2009/0049697 to Williams.

In re Claim 2016, Tjader teaches a pipe cutter (see Figs. 1-2, #100) compromising: 
a movable upper cutting tool (see Figs. 1-2, #114, adjustable body portion) positioned above a stationary lower cutting tool (see Figs. 1-2, #112, fixed body portion); 
a hydraulic press for delivering a hydraulic fluid under pressure to move the movable upper cutting tool toward the stationary lower cutting tool (see Para. 0012, teaching: hydraulically actuated devices are also within the scope of the invention); Patent Application for "Cast Iron Pipe Cutter" Inventors: Scott DenHerder and Marc Lundgren 
Page 34 of 37a plurality of cutting discs connected to the moveable upper cutting tool at an upper pressure plate and to the lower cutting tool at a lower pressure plate (see Figs. 1-2, #116 and #132/130);
wherein the moveable upper cutting tools and stationary 5lower cutting tool have an optimum number of the plurality of cutting discs needed to cut a specific diameter of a cast iron pipe (as best understood, the number of cutting discs in the device of Tjader are optimized for a particular diameter cast iron pipe – see Para. 0012).

Tjader does not teach wherein the moveable upper cutting tool and the stationary lower cutting tool are removable.  

However, Williams teaches that is known in the art of pipe cutting tools to assemble the device with bolts (see e.g., Fig. 4, #68/38, 87).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to assemble the device of Tjader out of bolts.  Doing so is the use of a known assembly technique (using bolts) to assemble a tool.  Such an assembly structure would allow the user to replace portions of the device without having to replace the entire device. 

In re Claim 17, Tjader in view of Williams, for the reasons above in re Claim 16, teaches  wherein the moveable upper cutting tool is lowered to form a contact point circle of said cutting tools that is less than the diameter of the cast iron pipe positioned between the moveable upper cutting tool and the stationary lower 10cutting tool(the device of modified Tjader can be adjusted such that the blades can be lowered into the workpiece to a position that the blades are “lower” than the outside diameter of the workpiece).

In re Claim 18, Tjader in view of Williams, for the reason above in re Claim 16, teaches wherein the upper pressure plate is placed within an upper pressure plate guide(see Tjader, Figs. 1-2, the surfaces on which the #114 move along is considered the upper pressure plate guide).  

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0279366 to Tjader in view in view of 2009/0049697 to Williams, and further in view of US 2007/0068080 to Vigdorovich.

In re Claim 19, modified Tjader, in re Claim 16 does not teach wherein the moveable upper cutting tool and the stationary lower cutting tool are housed within a cabinet with a shatter proof viewing 15window.  

However, Vigdorovich teaches that it is known in the art of machine safety to provide a see-through shatter resistant material (see Vigdorovich, Para. 0026).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the structure of Vigdorovich surrounding the device of modified Tjader.  Doing so would protect the user (see Vigdorovich, Para. 0002) while still allowing viewing of the cutting device (see Vigdorovich, Para. 0012). 

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0279366 to Tjader in view US 2009/0049697 to Williams and US 4,535,924 to Quinn. 

In re Claim 20, Tjader teaches a pipe cutter (see Figs. 1-2, #100) compromising: 
a movable upper cutting tool (see Fig. 1, #114/116) positioned above a stationary lower cutting tool (see Figs. 1-2, #112, #132/130); 
a hydraulic press for delivering a hydraulic fluid under pressure to move the movable upper cutting tool toward the stationary lower cutting tool (see Para. 0012, stating : hydraulically actuated devices are also within the scope of the invention); 
20a plurality of cutting discs connected to the moveable upper cutting tool at an upper pressure plate and to the lower cutting tool at a lower pressure plate (see Figs. 1-2, #116/#132/130);
  an optimum number of the plurality of cutting discs needed to cut a specific diameter of the cast iron pipe to be cut  (as best understood, the number of cutting discs in the device of Tjader are optimized for a particular diameter cast iron pipe – see Para. 0012).

Tjader does not teach: wherein the moveable upper cutting tool and the stationary lower cutting tool are removable to facilitate a selection of the moveable upper cutting tools and stationaryPatent Application for "Cast Iron Pipe Cutter"Inventors: Scott DenHerder and Marc Lundgren Page 35 of 37lower cutting tool with an optimum number of the plurality of cutting discs needed to cut a specific diameter of the cast iron pipe to be cut; 
a feeder rack for feeding a cast iron pipe to be cut; and a collection tray to receive a cut section of the cast iron pipe.

However, Williams teaches that is known in the art of pipe cutting tools to assemble the device with bolts (see e.g., Fig. 4, #68/38, 87).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to assemble the device of Tjader out of bolts.  Doing so is the use of a known assembly technique (using bolts) to assemble a tool.  Such an assembly structure would allow the user to replace portions of the device without having to replace the entire device. 

Further, Quinn teaches that it is known in the art of tools for cutting pipers, to provide a feeder rack (see Quinn, Figs. 1-5, Tray #18) and provide a collection tray (see Quin, Figs. 1-5, tray #19).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a stand with a tray to support a pipe to be cut with the device of Tjader.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A).  Here, adding the support structure of Quinn to secure the pipe to be cut by the device of Tjader and adding the collection tray structure of Quinn prevents the cut-off portion from falling on the floor and being damages.  Such a structure assists the user in perpendicularly aligning the cutting tool to the workpiece (see Quinn, Coll 1, ll. 14-20; and Col. 1, ll. 26 – Col. 2, ll.2).  Such a support allows the user to not have to hold both the tool and the workpiece, as the structure of Quinn secures the workpiece in a certain position, thereby making the cutting more precise and less prone to error.  Such a support allows the user to not have to hold both the tool and the workpiece, as the structure of Quinn secures the workpiece in a certain position, thereby preventing the cut-off portion from falling onto the floor and being damaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724